IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                           No. 96-30446
                           No. 96-30447
                         Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

GERALD A. ELWOOD; MARLO HELMSTETTER,

                                         Defendant-Appellee.

                      ---------------------
          Appeals from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. CR-92-469-D
                      ---------------------
                        September 10, 1996
Before SMITH, DUHE’ and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Gerald Elwood (#22424-034) and Marlo Helmstetter (#23245-

034) have filed motions to proceed in forma pauperis (IFP) in the

appeals of the denial of their motions for a new trial.   They

argue that they have procured a medical report which is “newly

discovered” evidence.   They have not identified any abuse of

discretion in the district court’s denial of their motions.      See

United States v. Jaramillo, 42 F.3d 920, 924 (5th Cir.), cert.

denied, 115 S. Ct. 2014 (1995).   Their appeals fail to present a


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-30446
                               96-30447
                                -2-

nonfrivolous issue; their motions for IFP are denied.    See Carson

v. Polly, 689 F.2d 562, 586 (5th Cir. 1982).    Their appeals are

DISMISSED as frivolous.   5th Cir. R. 42.2.3.